DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Pugh (US 2,722,057).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Pugh, as teaching:
a laundry processing apparatus (see title and abstract) comprising: 
a cabinet; 
a drum disposed in the cabinet; 
a circulation flow path defined in the cabinet and configured to guide air discharged from the drum; an evaporator and a condenser that are disposed in the circulation flow path to allow the air to pass through the evaporator and the condenser; a condensed water collecting part configured to receive and collect condensed water carried along a bottom of the circulation flow path, the condensed water collecting part comprising a drainage pump assembly; 
a wall that defines a condensed water collecting space configured to guide and collect the condensed water, the wall further defining an opening hole configured to communicate with an inside of the cabinet; and a door configured to open and close the opening hole defined at the wall.  Pugh also discloses the claim 2 feature wherein the door is configured to close the opening hole based on air pressure inside the condensed water collecting space (inherent to the teachings of Pugh because the disclosed closed door is configured to close an opening, as claimed), the claim 3 feature wherein the door is configured to be spaced apart from the opening hole to open the opening hole based on a weight of the door (expressly disclosed at column 4 lines 23-34), the claim 4 feature wherein the opening hole is defined at an outer surface of the wall, and the door is disposed at the outer surface of the wall, and wherein an inside of the condensed water collecting space has a negative air pressure based on the air passing through the evaporator and the condenser (inherent to the teachings of Pugh because the disclosed closed door is configured to close an opening, as claimed), the claim 5 feature wherein the opening hole is defined at an inner surface of the wall, and the door is disposed at the inner surface of the wall, and wherein an inside of the condensed water collecting space has a positive air pressure based on the air passing through the evaporator and the condenser (inherent to the teachings of Pugh because the disclosed closed door is configured to close an opening, as claimed), the claim 6 feature wherein the door comprises a contact plate 86 configured to open and close the opening hole, the claim 7 feature wherein the door further comprises a penetrating installation part that protrudes from a circumference of the contact plate toward the wall, the penetrating installation part passing through the wall (expressly disclosed at column 4 lines 23-34), the claim 8 feature wherein the wall defines an installation slot, and wherein the penetrating installation part comprises: a penetrating end that passes through the installation slot, a width of the penetrating end being less than a width of the installation slot; and a locking end that is extended or bent from the penetrating end, the locking end being exposed to an outside of the installation slot (expressly shown in figure 4, 9), the claim 9 feature wherein the installation slot is defined at a lower side of the opening hole on the wall, and wherein the penetrating installation part protrudes from a lower circumference of the contact plate (expressly shown in figure 2, 4, 9), the claim 14 feature wherein the drainage pump assembly includes an upper surface corresponding to the wall that defines the opening hole (expressly shown in figure 3, 12), the claim 15 feature wherein the door comprises: a closed tube disposed on the upper surface of the drainage pump assembly, the closed tube having: an open lower surface that faces the opening hole defined at the upper surface of the drainage pump assembly, a closed upper surface disposed vertically above the open lower surface, and a lateral surface that defines an auxiliary hole; a contact plate disposed at an outside of the lateral surface of the closed tube and configured to open and close the auxiliary hole; and a penetrating installation part that protrudes from a circumference of the contact plate toward the lateral surface of the closed tube, the penetrating installation part passing through the lateral surface of the closed tube (expressly shown in figure 3, 6, 12), the claim 16 feature wherein the door comprises: a closed tube disposed on at the upper surface of the drainage pump assembly, the closed tube having: an open lower surface that faces the opening hole defined at the upper surface of the drainage pump assembly, and an open upper surface disposed vertically above the open lower surface; and a contact plate configured to open and close the open upper surface of the closed tube (expressly shown in figure 6, 12), the claim 17 feature wherein the door further comprises an installation bracket that is disposed at the upper surface of the drainage pump assembly, and wherein the contact plate is rotatably connected to the installation bracket (expressly shown in figure 7, 9), the claim 18 feature wherein the contact plate comprises: a front end portion that extends forward relative to a front of the installation bracket, that is disposed vertically above the open upper surface of the closed tube, and that is configured to open and close the open upper surface of the closed tube; and a rear end portion that extends rearward relative to a rear of the installation bracket (expressly shown in figure 9, 12), and the claim 19 feature wherein the door further comprises a hinge shaft, wherein the contact plate comprises: a first portion disposed at a first side with respect to the hinge shaft, the first portion being disposed above the open upper surface of the closed tube and including the front end portion of the contact plate, and a second portion disposed at a second side with respect to the hinge shaft, and wherein a weight of the first portion of the contact plate is less than a weight of the second portion of the contact plate (expressly shown in figure 7, 9, 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh.  Pugh discloses the claimed invention, as rejected above, except for the recited contact plate greater weight or drainage pump step disposition.  It would have been an obvious matter of design choice to recite those features, since the teachings of Pugh would perform the invention as claimed regardless of those features, and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action, may teach one or more claim features, but do not rise to a level of anticipation, such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, O, cited with this action, are patent publications from the same inventive entity.  References C, D, E, G, H, I, J, K, L, M, P, cited with this action teach laundry treatment apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Wednesday, June 29, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753